DETAILED ACTION
This action is response to application number 16/773,745, amendment and remarks, dated on 12/16/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 22-41 pending.
Claims 1-21 cancelled.
Claims rejection on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US. 10,063,304 B2, overcame by the approval of terminal disclaimer dated on 12/16/2021.
Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument regarding refraining from processing the RS measurement vs. discarding the RS measurement the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant in page 3 of remarks argue that However, performing an RS measurement and then discarding the measurement result does not teach or suggest “refrain[ing] from processing the CSI-RS measurement.” This is because refraining from processing the RS measurement means there is no a measurement result. Kim teaches processing the RS measurement to produce a “measurement result” and then discarding that result in certain situations.
Kim in ¶128 discloses If CSI request information is set to 1, this means that the RS is transmitted in the signal transmitted in the buffered unlicensed band. RE to which the corresponding RS is transmitted is decoded and channel measurement is performed in step S1104. Simultaneously, CSI is decided and reported to the BS. In this case, if RS is a zero-power CSI-RS and CSI request information is set to 1, interference measurement is carried out. If the confirmed CSI request information is set to zero (0), the UE need not report the CSI (in case of zero power CSI-RS, the UE need not measure interference). In addition, this means that the RS is not contained in the signal received through the unlicensed band.
Kim in ¶133 discloses Alternatively, the UE does not measure the RS after confirming the UBRI, and the UE performs RS measurement on the assumption that the RS is always transmitted in the unlicensed band. If the RS is not transmitted on the basis of the UBRI decoding result, the UE may discard the measurement result.
	Kim discloses two scenarios, in cases that the CSI request information are set to zero (0), the UE need not report the CSI and the UE does not perform . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24, 27, 29-32, 35, 37-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US. 2014/0036881 A1).

Claims 22, 30, Kim discloses a user equipment (UE; Fig. 15, el. 1520) enabled to operate in a cellular communications network (Fig. 1; 3GPP; ¶35) according to a carrier aggregation scheme using both a licensed frequency band and an unlicensed frequency band (“Specifically, the embodiments provide a channel measurement scheme in which a BS and a UE may use not only the licensed band but also the unlicensed band, such that the BS and the UE may support the channel measurement scheme”; ¶119), comprising:
a transceiver (TX and RX modules; Fig. 15, els. 1522, 1521; ¶140);
at least one processor (processor; Fig. 15, el. 1523; ¶140); and
(Fig. 15, el. 1524) containing instructions executable by the at least one processor (instructions executable by processor Fig. 15, el. 1523; ¶140) whereby the user equipment (UE; Fig. 15, el. 1520) operates to:
detect whether a downlink control information (DCI) message indicating that a Channel State Information Reference Symbol (CSI-RS) transmission from a License Assisted Secondary Cell (LA SCell) of the user equipment is present in a subframe (“Referring to FIG. 10, it can be recognized that cross-carrier scheduling is applied to the unlicensed band. That is, a specific frequency band of the licensed band is used as PCell, and the unlicensed band is used as SCell, and the unlicensed band may be designated by a CIF. DCI of a PDCCH transmitted in a DLCC of PCell may include UBRI indicating whether the RS (shade part) is contained in a PDSCH transmitted in SCell of the unlicensed band”; ¶125; “The reference signal (RS) may be any one of a cell-specific reference signal, a channel state information-reference signal (CSI-RS) or a CSI-RS having transmission (Tx) power of zero”; ¶14; ¶123; ¶128);
when the user equipment detects that the DCI message indicates that a CSI-RS transmission from the LA SCell is present in the subframe, process a CSI-RS measurement (¶123; First, UBRI may be contained in DCI (for example, DCI formats 0 and 4) including an uplink grant. In more detail, UBRI may be contained in CSI request information contained in DCI format 0 or 4. In more detail, assuming that CSI request information is configured in a manner that CSI can be ); and
when the user equipment detects that the DCI message does not indicate that a CSI-RS transmission from the LA SCell is present in the subframe, refrain from processing the CSI-RS measurement (If CSI request information is set to 1, this means that the RS is transmitted in the signal transmitted in the buffered unlicensed band. RE to which the corresponding RS is transmitted is decoded and channel measurement is performed in step S1104. Simultaneously, CSI is decided and reported to the BS. In this case, if RS is a zero-power CSI-RS and CSI request information is set to 1, interference measurement is carried out. If the confirmed CSI request information is set to zero (0), the UE need not report the CSI (in case of zero power CSI-RS, the UE need not measure interference). In addition, this means that the RS is not  Alternatively, the UE does not measure the RS after confirming the UBRI, and the UE performs RS measurement on the assumption that the RS is always transmitted in the unlicensed band. If the RS is not transmitted on the basis of the UBRI decoding result, the UE may discard the measurement result; ¶133).
Kim explicitly does not disclose refrain from processing a CSI-RS measurement upon determining that a CSI-RS transmission from the LA SCell is not present in the subframe. However Kim discloses CSI-RS measurement is not processed and CSI report is not transmitted to BS for further processing (¶128; ¶133). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to refrain from processing a CSI-RS measurement upon determining that a CSI-RS transmission from the LA SCell is not present in the subframe as taught by Kim in order to provide a method and apparatus for transmitting control information in a wireless communication system, and more particularly to a method for aperiodically transmitting a reference signal (RS) to an unlicensed band, and a method for indicating whether the reference signal (RS) is transmitted in the unlicensed band (¶3).

Claims 23, 31, Kim discloses wherein the user equipment further operates to send a CSI report based on the CSI-RS measurement to a base station controlling a Primary Cell (PCell) of the user equipment (transmitting CSI report; ).

Claims 24, 32, Kim discloses wherein the DCI message is for an uplink scheduling grant (The downlink control information (DCI) may include uplink grant information, where the uplink grant information is contained in channel state information (CSI) request information of the downlink control information (DCI); ¶11; First, UBRI may be contained in DCI (for example, DCI formats 0 and 4) including an uplink grant. In more detail, UBRI may be contained in CSI request information contained in DCI format 0 or 4; ¶128).

Claims 27, 35, 39, Kim discloses wherein the DCI message contains a dynamic configuration of multiple CSI-RS resources to be used to process the CSI measurement (performing dynamically CSI-RS measurement of the FIG. 10 is a conceptual diagram illustrating aperiodic RS transmission and UBRI (Unlicensed Band Reference signal Indicator) according to another embodiment of the present invention; ¶124; ¶128; In summary, CSI request and UBRI information can be simultaneously transmitted using the CSI request information. However, CSI request information of the licensed band must be used in the same manner as in the related art. For this purpose, assuming that the RS is transmitted from the BS to the UE, the BS may transmit specific information indicating which configuration will be used. That is, the RE location, the number of antenna ports, etc. may be pre-transmitted through higher layer signaling such as RRC signaling. In accordance with the above-mentioned scheme, legacy UEs incapable of using the unlicensed band may interpret CSI request information in the same manner as in the related art, new UEs capable of using the licensed band may interpret the CSI request information according to the above-mentioned scheme, and the new UEs are operated according to the interpretation result, such that effective signaling for aperiodic RS transmission is possible; ¶129).

Claims 29, 37, 41, Kim discloses wherein the user equipment operates to send a CSI report based on a previous CSI-RS measurement to a base station when the user equipment detects that the DCI message does not indicate that ¶123; First, UBRI may be contained in DCI (for example, DCI formats 0 and 4) including an uplink grant. In more detail, UBRI may be contained in CSI request information contained in DCI format 0 or 4. In more detail, assuming that CSI request information is configured in a manner that CSI can be reported to the UE, this means that the RS is transmitted within the time interval of the unlicensed band corresponding to a time interval of a PDCCH subframe for DCI transmission in the licensed band. If CSI request information is configured in a manner that CSI report is not requested, it is possible to promise the RS not transmitted within the time interval. In contrast, if CSI request information is configured in a manner that CSI can be reported, this means that the RS is not transmitted in the time interval. If CSI request information is configured in a manner that CSI report is not requested, it is possible to promise the RS not transmitted in the time interval. If CSI request information is configured in a manner that CSI is reported to the UE, the following description assumes that the RS is transmitted within the time interval. In this case, UE operations will hereinafter be described with reference to FIG. 11. The UE receives a PDCCH at the subframe #n of the licensed band. This PDCCH may carry DCI formats 0 to 4. The DCI formats 0 to 4 may include specific information indicating whether the RS ).

Claim 38, the limitation of claim 38 analyzed with respect to claims 22 and 23, the further limitation of claim 38 disclosed by Kim, a tangible, non-transitory computer-readable storage medium having instructions stored thereon (memory , which when executed by a processing device (processor; Fig. 15, el. 1523; ¶140-¶142) of a user equipment (UE; Fig. 15, el. 1520; ¶140-¶142). 

Allowable Subject Matter
Claims 25-26, 28, 33-34, 36 and 40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Examiner, Art Unit 2471
3/02/2022